PER CURIAM.
This appeal is from an order declaring that Appellant is liable to the Marina San Pablo Master Association for certain fees and assessments. The trial court entered this order in the context of a foreclosure case, upon a motion for clarification filed more than three months after entry of the final judgment. Because the period for rehearing or clarification had passed and the trial court was not ruling on a motion filed under Florida Rule of Civil Procedure 1.540, the court lacked jurisdiction to enter the order at issue. See Pruitt v. Brock, 437 So.2d 768, 773 (Fla. 1st DCA 1983) (quoting St. Cloud Utilities v. Moore, 410 So.2d 973, 974 n. 3 (Fla. 5th DCA 1982)). Accordingly, we QUASH the order on appeal, leaving the final judgment of foreclosure undisturbed.